SUTTON, Justice.
This appeal is from the 49th District Court of Zapata County. The suit involves the title to certain described lands in Zapata County. On an appeal from an order on a plea of privilege the Waco Court held it was a suit for the recovery of the lands and to quiet the title thereto. Mecom v. Gallagher, et al., Tex.Civ.App., 192 S.W.2d 804.
On the verdict of a jury the trial court rendered judgment for the appellees, who were defendants below, and from that judgment the plaintiff has appealed.
Plaintiff based his suit upon the provisions of a grazing lease contract dated the 14th day of November, -1940, and to run for five years from December 1, 1940, wherein he was Lessee and fourteen “Owners” known as the Gutierrez heirs were Lessors. The provision -relied upon for the recovery of the lands in paragraph “7” which reads as follows:
“7. Should the undersigned Owners, or any of the undersigned Owners, decide to sell said leased premises, or a portion thereof, or -their interest in said premises, they agree to give tenant written notice of their desire to sell, which notice sh-al-l state consideration and terms upon which they are willing to sell, and name of purchaser, and the tenant herein shall have the preference right to purchase such land or interest therein for the consideration and upon the terms ait which undersigned Owners may be willing to sell to a -third person or persons. However, tenant must within thirty days advise s-uch Owner or Owners of his willingness to purchase, subject to title, and such purchase must be consummated without any unreasonable delay on the p-ar-t of said Tenant.”
The record discloses that on or about December 21, 1943, the defendant, Gallagher, ‘be-gan negotiations for the purchase of the leased premises from the owners, the Gutierrez -heirs. Gallagher entered •into a purchase contract with -the owners on January 31, 1944. The lands were conveyed by deed dated the 3rd day of July, 1944, by the owners to- Gallagher.
Plaintiff’s contention and first point of -error is he was not given proper notice of the owners’ desire to sell the leased ■premises and thus exercise his preference ■right to purchase the land under the terms of the lease, supra.
The facts are the lands were listed with Frederick P. Gonzalez, a rea-1 estate agent. Mr. Gonzalez prepared the following instrument:
*305“Laredo, Texas,
“Dec. 21st, 1943.
“Mr. Harvey Mecom,
“Mecom Ranch,
“Zapata County.
“Dear Sir:
“We the undersigned owners are using this means to inform you that we are willing to sell approximately 4563 acres more or less, out of Porciones Nos. 1 and 41, being and including all right, .title, interest and ownership of Vendors herein and each of the Vendors herein, and to said porciones 1 and 41, including those certain three ranches known as ‘Rancho San Rafael’, ‘Rancho Huizachito’, and ‘Rancho Chaveno’ for the consideration of five dollars per acre. .The buyer must be willing to pay cost of surveying above described property as well as cost of abstract and title examination. This letter constitutes notice to you of our willingness to sell above described property and you have thirty days to purchase said property or forfeit your option, as provided for in our lease agreement.
“Yours truly,



On its date the instrument was delivered to Mr. Mecom by Mr. Gonzalez, who was in company with Carlos Gutierrez, one of the owners.
Plaintiff says the instrument is insufficient to constitute notice, because it does not comply with the provision of the lease in that it does not give the name of the purchaser nor the terms; because it was not signed by the owners and was given without their authority, and because at the time the alleged notice was given the owners had no bona fide offer for the land, which plaintiff says occurred on February 4, 1944, when all the owners had confirmed the written contract of sale with Gallagher. To these we are unable to agree. On the other hand, the interpretation of Mr. Gonzalez as embodied in the “notice” is reasonably accurate. The contract merely requires the owners to give notice when they decide to sell, which shall state the consideration and terms upon which they are willing to sell, and name of purchaser, and confers upon the plaintiff the preference right to purchase for the consideration and upon the .terms which the owners may be willing to sell to a third person or persons. The contract does not provide if the owners decide to sell and have a prospective purchaser, or any other kind of purchaser, bona fide, contract purchaser, or what not, who proposes or has agreed in writing to purchase upon named terms, then the owners shall give the plaintiff written notice of their decision and desire to sell, the terms offered or contracted for by such prospective, .bona fide, or otherwise described purchaser, and that he shall thereafter have the preference right to purchase upon such consideration and terms. As pointed out above it merely required them, if they decided to sell, to give plaintiff notice of their desire to sell, the consideration and terms upon which they were willing to sell (and name of purchaser) and gave plaintiff the right to purchase for the consideration and upon the terms the owners were willing to sell to a third person or persons, not terms offered or contracted for. The mere fact they had negotiations going on with Gallagher added nothing to the duty of the owners, nor did it confer any right on the plaintiff he did not have had a proper notice been given prior to the commencement of the negotiations. Had they decided to sell and given plaintiff notice of it and named a consideration and terms upon which they were willing to sell to a third party or parties and had he not acted within the specified time it is thought they would have been at perfect liberty to sell upon those terms. In short, it is an agreement to give notice in writing of a determination and desire to sell upon specified terms with a preference right and option to purchase upon those terms. The use of the word “purchaser” in the context of the provision is mere surplusage. We do not hold that the use of “purchaser” in a proper relationship could not mean “prospective purchaser” or the like notwithstanding its generally accepted use and meaning. The intention of the parties *306is controlling, but when the terms of the instrument are unambiguous the intention must be determined from the instrument itself and if the terms give it a definite legal meaning the inquiry is concluded, and no intention at the time the contract was made, however discovered, can contradict or destroy the legal effect of the terms used. Reynolds et al. v. McMan Oil Co. et al., Tex.Com.App., 11 S.W.2d 778, at page 781, pars. 1, 2.
The question then arises, did the notice given under the .circumstances meet the requirements of the provision? We think it did. It was in writing and identified .the lands according to the description contained in the lease, and included “all right, title, interest and ownership” of each of the “Vendors” in said land and named the consideration and the terms upon which Gallagher purchased. It is true Mr. Gonzalez said he wrote it on his own initiative, but when he delivered it he was accompanied by Carlos Gutierrez, whom the plaintiff testified he had done all his trading with when he made the lease and purchased some cattle and so far as he was concerned he was the head of the family. The record further shows without dispute, when the notice was handed to Mr. Mecom he inquired who the purchaser was and was told, and asked for and immediately had a conference with Gallagher, in which Gonzalez and Carlos Gutierrez participated and others attended. The whole matter of the sale was discussed and other matters incident to the situation.
It was testified to and the jury found, at this conference Mecom stated to Gallagher and Carlos Gutierrez he would not be interested in buying on the terms, and that he, Mecom, was not willing to buy on the terms and did not give any notice of his intention to buy on them.
It is thought the notice in writing was not required to be signed since there was no provision to the effect that it must be.
We think it clear the parties originally interpreted the notice delivered on December 21, 1943, to be what was required under the provision of the lease. Mr. Mecom testified he discussed the matter at the meeting on that date with Mr. Gallagher and ascertained the conditions of the sale; and discussed the matter of selling Gallagher the remaining period of the lease and made him a price. He addressed a letter to Carlos and Calixto on January 4, 1944, and said: “In reply to your notice of December 21, 1943, stating the price asked for the land that I have leased at present will come to see you about same when I get down to my ranch. I expect to be there inside a week.” He came down and offered $4.50 per acre, but said there was in addition thereto a proposal to release them from the obligation to build and repair any fences. It is elementary that the interpretation of an instrument by the parties is entitled to great weight.
Mr. Gonzalez wrote the notice but, as heretofore pointed out, he and Carlos were together when it was delivered and apparently Carlos had as much to do with the presentation of it as did Gonzalez. But, if the notice were given by Gonzalez, that was sufficient. It is true, of course, as is held by the authorities everywhere, including the cases cited 'by appellant, Loma Vista Development Co. v. Johnson, 142 Tex. 686, 180 S.W.2d 922, 924;
Reiser v. Jennings, Tex.Civ.App., 143 S.W.2d 99; Eisenhower v. Brown, Tex.Civ.App., 4 S.W.2d 627; Elliott v. Brooks, Tex. Civ.App., 184 S.W.2d 929; that a real estate broker is a special agent with limited powers, and may generally exercise only such authority and power as is conferred upon him by his contract. But he undoubtedly has the authority, by implication, to do that which is necessary in effecting a sale. 12 C. J.S., Brokers, § 20 p. 58. It would have profited Gonzalez nothing, nor served the owners, to produce a buyer without giving the notice required under the provision. It was hardly worth while for Gonzalez to undertake to find one until the notice had been given.
To hold in this case the notice is insufficient under the plain terms of the contract and the facts and circumstances of the case would be to turn aside from the horse sense applications of law, which characterize the body of the law as a whole, *307and indulge in pure technicalities. The price, without specification, implied cash and Mr. Mecom knew the terms.
Plaintiff complains of the failure of the trial court to submit requested special issues wherein the jury were asked if the conduct of the appellees, Gallagher and Alexander, in dealing with the owners of the property was such they were induced to deed it to Gallagher without giving plaintiff notice of the proposed sale. This point has been disposed of heretofore in the conclusion reached notice as required by the contract had been given.
He likewise makes a point on the failure of the court to submit a requested special issue as to his damages resulting from ap-pellees’ failure to repair fences as required by the lease. His pleading in this respect is:
“1. Pleading strictly in the alternative and only in the event plaintiff should not be entitled to the above described property under paragraph 7 of the said contract, then and in that event plaintiff says that on July 3, 1944, the said “owners” had failed to comply with the provisions of paragraph 5 of said contract and defendants became liable for the performance of the covenants to repair, place in good condition, and construct fences as provided in said paragraph 5.
“2. Defendants have failed and refused and still fail and refuse to comply with the obligations of paragraph 5 of said contract to plaintiffs damage in the sum of $3,000.-00”.
The owners in paragraph 5 agreed forthwith to repair and place in good condition all existing fences and to construct such additional fences as may be necessary to cause said land to be completely enclosed with good and substantial fences of at least four barb strands with posts IS feet apart, except that if plaintiff leased certain lands (which he did), there was not to be erected a new fence between that land and that of the owners. The only issue requested on this claimed item of damage was:
“How much, if any, was the rental value which plaintiff paid for the property involved herein diminished by reason of the failure of the defendants .to place existing fences in good condition and to construct additional fences?
“Answer, the sum you find, if any, in dollars and cents.”
We have examined the Statement of Facts as referred to at pages 62, 66, 81 and 83 and find no testimony that raises or that could support a favorable finding on the issue requested. At page 62 he was explaining how he arrived at the conclusion his offer of $4.50 per acre was equal to or better than the $5 paid by Gallagher and said 50‡ per acre would not take care of the remaining lease with the good grass there was on it, and that nobody could have done the fencing under his contract for fifty cents and the fifty cents was damages he had been put to. At page 66 he merely said it would cost approximately $250 per mile to build fences in that section of the country, but he did not know how much new fence had to be built. At pages 81 and 83 a witness testified to some distances along fences but not as to the condition of them. Mr. Mecom testified he did not know how much old fence or new was there; that there was some fair fence there but it was on the whole a very sorry fence. There was other testimony that the fences were built as required and the remaining fences were of four strands and in good repair.
Plaintiff presents his last point on claimed improper argument of appellees’ counsel, and copies an excerpt in his brief. His Bill of Exceptions shows that after all the argument had been closed but before the jury retired plaintiff objected at follows :
“Mr. King: The plaintiff objects to the argument of counsel for the defendant, on the ground
“The Court: Object to what portion of it?
“Mr. King: I am going to say — That part of the argument wherein he vilifies the plaintiff’s character, on the ground it is highly prejudicial. The second ground is that the argument as a whole indicates to *308the jury the verdict on the basis of the way the Special Issues will be answered.
“The Court: I will overrule both of them because you do not point out what he said that you claim constitutes vilifying the witness.
“Mr. King: I will have my bill?
“The Court: You may have a bill of exceptions.”
There is copied in the brief a part of the argument that was embodied in the bill. It is apparent that the objection was too general to be of any value and to become the basis of any error and the point is accordingly overruled.
We find no reversible error in the record and the judgment of the trial court is affirmed.